Per Curiam.
A certiorari allowed after execution begun to be executed by the constable, is no supersedeas to the execution. The same rule applies to cases arising under justices' judgments and executions, which exists as to other courts, when a regular writ of error is allowed; and it is well settled that the allowance of a writ of error, after the sheriff has levied under a fi. f'a. is no supersedeas to it. (Meriton v. Stevens, Willes's Rep. 271.) Here the levy was made before the allowance of the certiorari, and the issuing the execution within the thirty days, and the constable taking security that the goods levied on should be forthcoming at a certain day, did not affeët the application of the rule.
The decision of the court below was, consequently, erroneous, and the judgment must be reversed.
Judgment reversed.